Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 01/25/2022, the following occurred: Claims 1 and 17 have been amended; and claim 2 was previously cancelled.
Claims 1 and 3-30 are allowed.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/065766 filed on 06/27/2017 which claims priority to SE1650947-3 filed on 06/30/2016.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim(s). In particular, the cited prior art of record fails to expressly teach or suggest the combination of:  
providing a plurality of settings cards…
	wherein each settings card of the plurality of settings cards is configured to display real time extracorporeal blood treatment data and one or more settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus, 
	wherein the plurality of settings cards comprises a multi-settings card configured to display real time extracorporeal blood treatment data and a plurality of settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus, 
	wherein the plurality of settings cards comprises a single settings card configured to display real time extracorporeal blood treatment data and a single setting related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus, Filed: herewith
display a stack of the plurality of settings cards of the card set…, 
	wherein at least one settings card of the stack of the plurality of settings cards of the card set is presented at the forefront of the stack to the user while the remaining settings cards are obscured by the at least one settings card at the forefront such that only edges of the remaining settings cards are displayed, 
display a stack of the plurality of settings cards of the card subset associated with the selected card subset graphical element in response to selection thereof, 
	wherein at least one settings card of the stack of the plurality of settings cards of the selected card subset is presented at the forefront of the stack to the user while the remaining settings cards are obscured by the at least one settings card at the forefront such that only edges of the remaining settings cards are displayed, 
present the multi-settings card displaying real time extracorporeal blood treatment data and the plurality of settings related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus at the forefront of the stack, 
receive input from the user using the one or more settings of the presented multi-settings card to modify one or more settings of the plurality of settings of the multi-settings card related to one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus, 
present the single settings card displaying real time extracorporeal blood treatment data… at the forefront of the stack, change one or more settings of the one or more processes of the extracorporeal blood treatment system performable by the extracorporeal blood treatment apparatus using the one or more processors in response to the received input from the user modifying one or more settings of the presented multi-settings card and the presented single settings card, and 
perform an extracorporeal blood treatment using the extracorporeal blood treatment apparatus based on the changed one or more settings.
The claimed invention is also subject matter eligible according the 2019 Revised Patent Subject Matter Eligibility Guidance dated 07 January 2019. See Office action mailed 03/26/2021 at pg. 27-28.

The most remarkable prior art of record is as follows:
Zimmerman et al. (US 5,609,770), “Graphical Operator Machine Interface and Method for Information Entry and Selection in a Dialysis Machine”.
Hussam (US 2011/0093481 A1), “Generation and Data Management of a Medical Study using Instruments in an Integrated Media and Medical System”.
Migos et al. (US 2013/0047115 A1), “Creating and Viewing Digital Note Cards”.
Jin et al. (US 2013/0257878 A1), “Method and Apparatus for Animating Status Change of Object”.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626